Order entered June 4, 2014




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-00468-CV

                             IN THE MATTER OF T.P., A CHILD

                       On Appeal from the 305th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. JD-77361-X

                                              ORDER
       In an order dated May 27, 2014, the Court notified Pamela Sumler, Official Court
Reporter for the 305th Judicial District Court of Dallas County, Texas, that appellant had been
found indigent and ordered her to file the reporter’s record by June 26, 2014. The following day,
the Court received a letter from Pamela Sumler stating that the order presented to the trial court
judge denied appellant’s request to proceed as indigent. This is incorrect. On May 16, 2014, the
Honorable Cheryl Lee Shannon, Judge of the 305th Judicial District Court of Dallas County,
Texas, signed an order finding appellant indigent. A courtesy copy of this order is attached.
       Accordingly, we again ORDER Pamela Sumler to file the reporter’s record by JUNE 26,
2014. We caution Pamela Sumler that failure to comply with this order may result in an order
that she not sit as a court reporter until she complies.
       We DIRECT the Clerk of this Court to send copies of this order, by electronic
transmission, to the Honorable Cheryl Lee Shannon, Pamela Sumler, and counsel for all parties.


                                                         /s/   ADA BROWN
                                                               JUSTICE